Cite as 2022 Ark. 46
                    SUPREME COURT OF ARKANSAS
                                          No.   CR-19-901

                                                    Opinion Delivered: February   24, 2022
 NICHOLAS MATTHEW
 LEWONDOWSKI
                                  APPELLANT
                                                    APPEAL FROM THE GARLAND
 V.                                                 COUNTY CIRCUIT COURT
                                                    [NO. 26CR-18-85]
 STATE OF ARKANSAS
                                    APPELLEE HONORABLE MARCIA R.
                                             HEARNSBERGER, JUDGE

                                                    AFFIRMED.


                               ROBIN F. WYNNE, Associate Justice

       Nicholas Matthew Lewondowski appeals from his convictions by a Garland County jury

on three counts of capital murder and felony-firearm enhancement, for which he was sentenced

to three consecutive terms of life imprisonment without parole. On appeal, he argues that (1)

the lack of a verbatim record regarding the court’s handling of a jury note and the replaying of

his interview requires reversal; (2) his defense counsel had a conflict of interest due to prior

representation of a State’s witness; (3) the trial court erred by denying his motions to suppress

his statements to police; and (4) the evidence was insufficient to support the verdicts. We affirm.

       Lewondowski was charged with capital murder in the shooting deaths of Dory Power,

Brenda Lawson, and Paul Power. Before trial, the State waived the death penalty. The trial took

place April 22–26, 2019. The evidence showed that all three victims had been shot in the head

at Brenda’s house on Nevada Street in Hot Springs. They were discovered following a report

James Coble made to police on the evening of December 5, 2017. Coble, Lewondowski, and
Dory had been at Coble’s home, which he shared with his mother, on December 4. At some

point late that night, Lewondowski left with a woman named Morgan Berry. Coble and Dory

went to sleep, and when Coble woke up on December 5, Lewondowski had returned. Coble

testified that Lewondowski was agitated and angry at Dory because some of his belongings—a

lighter and a knife—were missing. When Dory and Lewondowski left Coble’s home, Dory

appeared to be frightened, and Lewondowski would not let Coble accompany them.

Lewondowski returned alone approximately an hour to an hour and a half later, still in

possession of a gun. He told Coble, “Jimbo, man, dude pulled a gun on me and it went bad and

I killed all three of them.” He enlisted Coble’s help to destroy evidence and to move vehicles

from Brenda’s house to make it appear that no one was home. Coble was scared of

Lewondowski, and when Lewondowski left his home, Coble took his mother to spend the

remainder of the day at various public places. He reported the shootings to police and was

interviewed that night. Coble led officers to evidence at his home that included a trash bag of

clothes Lewondowski had been wearing and various items belonging to the victims. In addition,

he told officers where to find Paul’s white Suburban and Dory’s black Pontiac. Physical evidence

found at Brenda’s home included a rifle, which was not the murder weapon, a spent bullet, and

a footprint that matched a pair of black boots located at Coble’s house that had Dory’s blood

on one.

       Jason Murders, Brenda’s son, testified that his mother had kicked him off her property,

but he had been staying in a shed there when he heard gunshots in the distance. The following

morning, he approached the house to retrieve two jackets, but Lewondowski was coming out of

the house carrying a set of keys. He told Jason that no one was home but that “they don’t want


                                               2
anyone on the property.” Lewondowski went back inside the house and obtained the jackets for

Jason. Other evidence included Lewondowski’s statement to the person he was staying with

when he was arrested that “after he killed the first one he had to kill ’em all.” Morgan Berry

testified to Lewondowski’s strange behavior on December 4 and 5. Another witness, Scott

Gilbert, testified that while both were in an Arkansas Department of Correction facility where

Lewondowski was awaiting trial, Lewondowski attempted to solicit him to kill Coble. The jury

also watched Lewondowski’s lengthy interview at the Hot Springs Police Department following

his arrest. During his interview, Lewondowski admitted using methamphetamine but denied

killing the three victims. The jury found Lewondowski guilty of three counts of premeditated

and deliberated capital murder, and this appeal followed.

                                    I. Sufficiency of the Evidence

       Although Lewondowski challenges the sufficiency of the evidence in his last point on

appeal, we must address it first for purposes of double jeopardy. See Sweet v. State, 2011 Ark. 20,

at 9, 370 S.W.3d 510, 518. We treat a motion for directed verdict as a challenge to the sufficiency

of the evidence. Gillard v. State, 372 Ark. 98, 100–01, 270 S.W.3d 836, 838 (2008). We have

repeatedly held that in reviewing a challenge to the sufficiency of the evidence, we view the

evidence in a light most favorable to the State and consider only the evidence that supports the

verdict. Id. We affirm a conviction if substantial evidence exists to support it. Id. Substantial

evidence is that which is of sufficient force and character that it will, with reasonable certainty,

compel a conclusion one way or the other, without resorting to speculation or conjecture. Id.

       Lewondowski argues that the evidence that he was the perpetrator of the three homicides

was “underwhelming and missing.” He points to the lack of an eyewitness, confession, or

                                                  3
forensic evidence to directly tie him to the shootings. Furthermore, he seeks to cast doubt on

James Coble’s testimony tying him to the victims around the time of their deaths and concealing

the homicides by moving cars. He suggests that Coble had “an unusual amount of motivation

to point the finger at [him].” However, this court does not weigh the evidence presented at trial

or assess the credibility of the witnesses, because those are matters for the fact-finder. Halliburton

v. State, 2020 Ark. 101, at 7, 594 S.W.3d 856, 862. In this case, the circumstantial evidence

presented, along with the testimony from witnesses that Lewondowski confessed to killing

multiple people, constitutes substantial evidence supporting the jury’s verdicts of guilt. We hold

that the evidence was sufficient to support the verdicts and affirm on this point.

                                            II. Jury Note

       The record includes a note from the jury, identified as Court’s Exhibit 1, stating, “We

would like to watch the interview w/ Nick that Detective Fallice [sic] did after initially taken [sic]

Nick into custody.” Although included in the record, initially there was no indication how the

circuit court had responded to the note, if at all. After Lewondowski’s opening brief was filed,

this court granted the State’s motion to remand and settle the record surrounding the jury note.

The circuit court held a hearing to settle the record, and a supplemental record was filed. The

appeal was submitted to this court, and we remanded for another hearing to settle the record

due to Lewondowski being deprived of his right to counsel at the first hearing to settle the record.

Lewondowski v. State, 2021 Ark. 132. The circuit court held a second hearing to settle the record,

and the resulting supplemental record was filed on July 30, 2021. On appeal, Lewondowski

argues that the circuit court’s non-compliance with Arkansas Code Annotated section 16-89-




                                                  4
125(e) (Repl. 2005) and the lack of a verbatim record require reversal in this case. For the reasons

that follow, we disagree.

       In its order settling the record, the trial court found:

               The note from the jury marked at trial as Court’s Exhibit 1 stated, “We
       would like to watch the interview with Nick that Detective Fallis did after initially
       taking Nick into custody”. Jana Hawley, the certified reporter and keeper of the
       record in this trial had possession of this evidence. Ms. Hawley did not send to
       the jury room with the other evidence admitted at trial the evidence the note
       referred to because it was a CD/DVD format and it required a computer/laptop
       player and connection to a television screen to view.

              When the jury presented its note, all the attorneys and the court agreed
       Ms. Hawley would play the evidence in the jury room. Ms. Hawley followed the
       same procedure she has followed during her forty-three year career as a court
       reporter in hundreds of jury trials to play evidence in this format. She took the
       laptop and the television into the jury room after knocking on the door of the
       jury room and stating, “Please stop talking”. Ms. Hawley testified in her forty-
       three years of reporting jury trials, no jury has ever continued to talk after she
       asked them to stop deliberations and talking. Then she set up the video to play
       the interview described in the note; played the video on the television screen;
       took the CD/DVD out; disconnected the laptop from the television and took the
       laptop out of the jury room. As she came out of the door, she told the jury “you
       may resume deliberations”.

                Ms. Hawley listened to and recorded the admitted CD/DVD interview
       presented in full to the jury during the trial. She transcribed the CD/DVD
       interview in full from the record for the appeal in this case. She stated under oath
       that it did not contain any information other than the interview admitted at trial.
       This was the recollection of all the attorneys involved in trial of the case, including
       the defense attorneys.

               The COURT FINDS the record, including the supplemental record
       provided herein, demonstrate no violation of Ark. Code Ann. 16-89-125(e) in
       this case because the jury asked for and received an admitted exhibit. The jury did
       not indicate to the court by their note they had a “disagreement between them as
       to any part of the evidence” or that they “desire(d) to be informed on a point of
       law” A.C.A. 16-89-125(e). There was no interaction between the trial judge and
       the jury during deliberations. The jury simply requested admitted evidence they
       were entitled to view pursuant to A.C.A. 16-89-125(d)(3). No one contests the
       Court admitted in full the CD/DVD requested by the jury during the trial on the


                                                 5
       record and that the jury heard the entire taped statement during the trial, on the
       record, in the courtroom with all parties present. After the request by the jurors
       during deliberations to ‘watch the interview with Nick (Defendant) that Detective
       Fallis did after initially taking Nick into custody’, the attorneys merely met and
       queued the admitted evidence for the jury to watch again. All parties agree this
       procedure was not on the record and that no one objected to it. With agreement
       of all the attorneys involved in the case including Defendant’s attorneys and for
       various reasons reflected in the Defense attorney’s testimonies, the parties allowed
       Ms. Hawley to play the admitted evidence to the jury this way. Not a single witness
       suggested, alleged or concluded the procedure regarding the jury’s note presented
       new evidence for the jury to see. The attorneys at trial are all esteemed officers of
       the court and there is no evidence of any improprieties on their part. This
       procedure did not constitute a critical stage of the criminal proceeding. It was
       merely a means of presenting the admitted evidence in electronic format to the
       jury at their request.

       We turn now to the authorities cited by the parties on appeal. Arkansas Code Annotated

section 16-89-125, Jury instructions and deliberations, provides in pertinent part:

       (e) After the jury retires for deliberation, if there is a disagreement between them
       as to any part of the evidence or if they desire to be informed on a point of law,
       they must require the officer to conduct them into court. Upon their being
       brought into court, the information required must be given in the presence of or
       after notice to the counsel of the parties.

This court has stated that the purpose of section 16-89-125(e) is to protect against any further

steps being taken with respect to evidence unless done in open court with counsel present.

Anderson v. State, 367 Ark. 536, 242 S.W.3d 229 (2006). Also relevant is Ark. Sup. Ct. Admin.

Order No. 4, which requires a verbatim record of all proceedings in criminal cases, including

discussions concerning jury notes and audio contained in videos or other recordings that are

presented to the court or the jury, whether in open court or in camera. Ark. Sup. Ct. Admin.

Order No. 4(a).

       On appeal, Lewondowski argues that additional content was on the four CDs containing

his interview with Detective Fallis, which were admitted as State’s Exhibit 28 and played on the


                                                6
prosecutor’s computer. Lewondowski claims that the lack of a contemporaneous, verbatim

record means this court cannot be sure what the jury actually saw in the deliberation room.

Lewondowski relies on Davlin v. State, 313 Ark. 218, 853 S.W.2d 882 (1993). In Davlin, this

court reversed the judgment of conviction for rape and remanded for a new trial based on a

violation of section 16-89-125(e) and the defendant’s absence—over his counsel’s objection—

when a videotape of the victim’s statement to police was replayed in the jury-deliberation room.

Crucially, in that case, the record stated that the videotape would be replayed in the jury room

just as it was at trial, with certain prejudicial portions deleted. However, the record was silent

with respect to what actually occurred in the jury room. Therefore, this court found that the

State could not rebut the presumption of prejudice in the replaying of the tape.

       In Anderson v. State, 367 Ark. 536, 242 S.W.3d 229 (2006), the appellant alleged that the

circuit court erred in allowing the deliberating jury to replay the tape recording of his statement

in the jury room because it was not in open court and was outside his and his counsel’s presence.

The audiotape of appellant’s statement had been admitted into evidence and was played for the

jury during the trial. The jury did not make a direct request for the tape; however, during

deliberations, the jury requested a paper exhibit. Consistent with the circuit court’s practice, all

exhibits, including the tape and a tape player, were sent into the jury room. On appeal, this court

rejected the appellant’s argument that allowing the jury access to the tape during deliberations

was a violation of Ark. Code Ann. § 16-89-125(e). This court distinguished Davlin, holding that

there was no violation of Ark. Code Ann. § 16-89-125(e) because the jury received an admitted

exhibit, and there was no danger of additional evidence being introduced by giving the exhibit

to the jury during deliberations.

                                                 7
       This case falls somewhere between Davlin and Anderson. There was no verbatim record of

the discussion between the court and counsel about how to respond to the jury note. This was

error under Admin. Order No. 4. Furthermore, the requested portion of the interview was

played in the jury-deliberation room, outside the presence of the judge and the parties and

without the benefit of a verbatim record. Unlike in Anderson, we cannot say there was no danger

of additional evidence being introduced because there were additional items on the prosecutor’s

laptop and there was additional content on the CDs (chain-of-custody reports and intervals of

time when the detectives were out of the interrogation room) that the jury had not seen during

the trial. This was also error, and a presumption of prejudice arises. See Davlin, supra. However,

on this record, we hold that the State has rebutted the presumption of prejudice. According to

the testimony of the court reporter, defense counsel, and the deputy prosecutors, the parties

agreed to the procedure for replaying the interview. The video was set to the appropriate time

stamp at the beginning of the interview, which is what the jury asked to see. The circuit court

credited the testimony of the court reporter and found that she followed her established

procedure for playing evidence in this format. Replaying evidence that had previously been

admitted and made an exhibit during the trial is not error because there is nothing to indicate

that Lewondowski suffered any prejudice when the interview was replayed.

       Finally, to the extent that Lewondowski argues error because he was not present when

the tape was replayed, we note that his counsel made a strategic decision to waive his presence

while the interview was replayed due to Lewondowski’s potential behavior during the video.

Lewondowski was not prejudiced by the replaying of the admitted interview or his absence from

the jury room during the replaying. We affirm on this point.

                                                8
                                     III. Conflict of Interest

       Under this point, Lewondowski argues that his attorney, Tim Beckham, a public

defender, had a conflict of interest because he had previously represented State’s witness Scott

Gilbert. Lewondowski contends that Beckham should have been disqualified and that he was

prejudiced by the defense team’s “lackluster” cross-examination of Gilbert, which—notably—was

conducted by co-counsel Mark Fraiser. At a pretrial hearing, Beckham informed the circuit court

that he had represented Gilbert about ten years earlier and introduced a notarized statement in

which Gilbert waived any conflict of interest stemming from Beckham’s representation of

Lewondowski. The statement also noted that Beckham could not use or reveal information

known to him about Gilbert unless it was already in the public domain.

       Here, there was no significant risk that Lewondowski’s representation would be

materially limited by Beckham’s responsibilities to Gilbert. Beckham represented Gilbert ten

years prior in an entirely unrelated matter. Lewondowski’s arguments focus on the alleged

“lackluster” cross-examination of Gilbert and his argument that Gilbert’s waiver should not have

been accepted by the circuit court. Lewondowski emphasizes the lack of his informed consent

in writing but fails to acknowledge that he clearly stated on the record that he wanted Beckham

to remain as his counsel: “I would like to waive that conflict, Your Honor. I just wanted to make

sure that without a shadow of a doubt that that does not in some way put the handcuffs on him

from being able to impeach Mr. Scott Gilbert in any way, Your Honor. . . . and I would like him

to remain one of my counsel.” In light of the tenuous argument that a conflict existed and

Lewondowski’s on-the-record statement that he wanted Beckham to remain as his attorney, we

affirm on this point.


                                                9
                                    IV. Custodial Statements

       Before trial, Lewondowski filed a motion and an amended motion to suppress his

statement at the Hot Springs Police Department when he was initially taken into custody. At

the pretrial motion hearing, defense counsel argued that (1) Lewondowski invoked his right to

counsel in the police car on the way to the station, and he never should have been interviewed

without counsel present; (2) Lewondowski was intoxicated and could not knowingly and

intelligently waive his Miranda rights; and (3) there was a second invocation of his right to

counsel prior to statements made to Lieutenant Jessup. The trial court entered a detailed order

denying the motion to suppress in all respects except that Lewondowski’s statements to Lt. Jessup

were inadmissible. However, the circuit court later reconsidered this ruling and allowed the

entire statement into evidence.

       On appeal, Lewondowski argues that the circuit court erred by denying his motions to

suppress his statements. He contends that questioning by Detective Mark Fallis of the Hot

Springs Police Department, after his waiver of Miranda rights, should have ceased when he

“invoked his constitutional rights to counsel during his interrogation” five separate times.

Lewondowski points to the following statements he made:

        “I need to quit cause I don’t want to incriminate myself. I don’t want to sit here
           and say something wrong, you know what I’m saying. I didn’t get much sleep
           last night and I don’t wanna say anything that gonna incriminate myself.”

         “I don’t even wanna say nothing else. I don’t wanna say anything else, Mike
           cause I’m telling you, Man, this ain’t right. Jimbo’s setting me up.”

        “I ain’t saying no names. I’ve gotta shut up. I’m just incriminating myself, Mike.
           I’m making it worse on me and you’re getting me, while I’m high and I’m
           f***ing---”



                                               10
         “I don’t even know why I’m here sitting here talking cause I should be f***ing
            have a lawyer and I should be f***ing not incriminating myself.”

         “I’m not trying to incriminate myself either though.”

Det. Fallis continued interviewing Lewondowski until, after approximately eight hours of being

in the interrogation room, Fallis stopped the interview because Lewondowski had unequivocally

invoked his right to counsel. The interview resumed at Lewondowski’s initiation.

       On appeal, in reviewing a circuit court’s refusal to suppress a statement, this court makes

an independent determination based upon the totality of the circumstances. Grillot v. State, 353

Ark. 294, 309, 107 S.W.3d 136, 144 (2003). The circuit court’s ruling will be reversed only if it

is clearly against the preponderance of the evidence. Id. Any conflict in the testimony of the

witnesses is for the circuit court to resolve. Id. When an accused has invoked the right to counsel,

he “is not subject to further interrogation . . . unless [he] himself initiates further

communication, exchanges, or conversations with the police.” Osburn v. State, 2009 Ark. 390, at

10–11, 326 S.W.3d 771, 779 (citing Edward v. Arizona, 451 U.S. 477, 484–85 (1981)). “While

the accused may initiate further contact with the police, the impetus must come from the

accused, not the police.” Id. at 11, 326 S.W.3d at 779.

       On appeal, Lewondowski focuses on several statements he made to Det. Fallis concerning

his desire to stop talking, i.e., invoke his right to remain silent and one time mentioning a lawyer.

None of these statements were brought to the circuit court’s attention for a ruling. At the pretrial

hearing and the renewal of motions at trial, the defense pointed to Lewondowski’s statements

in the police car on the way to the station and on the statement unequivocally invoking his right

to an attorney. He never argued to the trial court that he had invoked his right to remain silent.



                                                 11
On appeal, an appellant is limited to the scope and nature of the arguments he or she made

below that were considered by the circuit court in rendering its ruling. Barker v. State, 2014 Ark.

467, at 3, 448 S.W.3d 197, 199. We will not consider new arguments raised for the first time

on appeal or consider factual substantiation added to bolster the allegations made below. Id.

Therefore, we affirm on this point.

                                          V. Rule 4-3(a)

       Because Lewondowski was sentenced to life imprisonment, the record has been

examined for all objections, motions, and requests made by either party that were decided

adversely to Lewondowski in compliance with Arkansas Supreme Court Rule 4-3(a). No

prejudicial error has been found.

       Affirmed.

       WOOD, J., concurs.

       Hancock Law Firm, by: Sharon Kiel, for appellant.

       Leslie Rutledge, Att’y Gen., by: Pamela Rumpz, Ass’t Att’y Gen., for appellee.




                                                12